This matter came before me on a motion to strike out the bill of complaint and dissolve the restraining order.
The complainant, a fire insurance company, filed the bill of complaint which is in the nature of a bill of interpleader. It appears that the insurance company issued a policy to the defendants and while the policy was in force the premises of the defendants were damaged by fire. Complainant established its liability at the sum of $1,907.54. Various customers had clothing and other property in the store of the defendants and have made claims for damages. Complainant alleges that it desires to interplead in order to avoid conflicting claims and a multiplicity of suits. Defendants had instituted *Page 575 
an action at law against the complainant which action was restrained pending the return of the order to show cause.
Solicitor of defendants argues that by the terms of the policy complainant is not liable to the customers of the defendants and that the liability of the insurance company runs only to the defendants.
I am satisfied that complainant never intended to insure the customers of the defendants and that the said customers have no beneficial interest in the contract. See Crown Fabrics Corp. v.Northern Assurance Co., Ltd., 124 N.J. Law 27. I will, therefore, advise a decree dismissing the bill of complaint and dissolving the restraint.